Opinion issued June 19, 2018




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-18-00517-CV
                              ———————————
    IN RE STARRY SKIES RANCH, L.P., JO ARC RESOURCES, INC., AND
         SALLY BLACKIE SENGEL, INDIVIDUALLY, RELATORS



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

       Relators, Starry Skies Ranch, L.P., Jo Arc Resources, Inc., and Sally Blackie

Sengel, Individually, have filed a petition for a writ of mandamus, challenging the

trial court’s order denying their motion to refer the underlying lawsuit to arbitration.1



1
       The underlying case is Chappell Hill Construction, Inc. v. Starry Skies Ranch, L.P.,
       Jo Arc Resources, Inc., and Sally Blackie-Sengel, Individually, Cause No. 36211, in
       the 335th District Court of Washington County, Texas, the Honorable Reva L.
       Towslee Corbett presiding.
      Because relators have an adequate remedy by appeal, we deny the petition.

See TEX. CIV. PRAC. & REM. CODE ANN. § 171.098(a)(1) (West 2011) (providing for

interlocutory appeal of order denying application to compel arbitration); see also In

re Hart of Tex. Cattle Feeders, LLC, No. 07-16-00194-CV, 2016 WL 3180436, at

*2 (Tex. App.—Amarillo June 2, 2016, orig. proceeding) (mem. op.) (denying

mandamus petition when relators had right to pursue interlocutory appeal of order

denying motion to compel arbitration).2


                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




2
      See TEX. R. APP. P. 25.1 (providing appeal is perfected “when a written notice of
      appeal is filed with the trial court clerk); 26.1 (setting out time for filing notice of
      appeal), 26.3 (providing for extension of time to file notice of appeal).
                                             2